(1) THAT SAID LEVY FUNDS "CAN LEGALLY BE USED TO CONSTRUCT THE SIDEWALKS (EXTENDING FROM ENTRANCES AND ON TWO SIDES OF THE NEW BUILDING) THAT WERE INCLUDED IN THE PLANS FOR THE BUILDING.  (2) THAT SAID "BUILDING LEVY FUNDS" CANNOT LEGALLY BE USED TO CONSTRUCT THE SCHOOL BUS LOADING ZONE AND CAR PARKING AREA (AN INDEPENDENT PROJECT NOT CONNECTED WITH THE ERECTION OF A PUBLIC BUILDING) CITE: ARTICLE X, SECTION 10, 70 O.S. 1-20 [70-1-20], OPINION NO. JUNE 11, 1938 — CROW, OPINION NO. APRIL 21, 1943 — JENNER OPINION NO. SEPTEMBER 25, 1936 — MARSHALL (SCHOOL, TAXES, FUND) (J. H. JOHNSON)